
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 19
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2009
			Mr. Gingrey of
			 Georgia introduced the following joint resolution; which was referred
			 to the Committee on Financial
			 Services
		
		JOINT RESOLUTION
		Relating to the disapproval of obligations
		  under the Emergency Economic Stabilization Act of 2008.
	
	
		1.Disapproval
			(a)In
			 generalExcept as provided in subsection (b), the Congress
			 disapproves the obligation of any amount exceeding the amounts obligated as
			 described in paragraphs (1) and (2) of section 115(a) of the Emergency Economic
			 Stabilization Act of 2008.
			(b)Smaller
			 community institutions
				(1)30 percent
			 availableNotwithstanding subsection (a), 30 percent of the
			 amount exceeding the amounts obligated as described in paragraphs (1) and (2)
			 of section 115(a) of the Emergency Economic Stabilization Act of 2008 is
			 approved for use solely in providing assistance to smaller community
			 institutions.
				(2)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
					(A)Smaller
			 community institutionThe
			 term smaller community institution means any depository
			 institution (as defined in section 3 of the Federal Deposit Insurance Act)
			 that—
						(i)has submitted an application under title I
			 of Emergency Economic Stabilization Act of 2008 on which no action has been
			 taken, such as institutions that are C corporations (including privately held
			 institutions) and community development financial institutions; or
						(ii)is of a type for which the Secretary has
			 not yet established an application deadline under such title or for which any
			 such deadline has not yet occurred as of the date of the enactment of this Act,
			 such as institutions that are non-stock corporations, S-corporations, mutually
			 owned insured depository institutions (as defined in section 3 of the Federal
			 Deposit Insurance Act).
						(B)S corporation; C
			 corporationThe terms S
			 Corporation and C Corporation shall have the same meaning
			 given to those terms in section 1361(a) of the Internal Revenue Code of
			 1986.
					
